DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 1, 11 and 12 have been amended with Applicant’s Amendment and Response to Non-Final Office Action to overcome the 35 U.S.C. 103 rejections of Claims 1-12. Examiner sets forth the reasons for allowance below consistent with the indications and explanations of allowable subject matter.

Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance.

	Regarding subject matter eligibility, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to follow” and found to be patent eligible following reasons. Finding that the claimed invention fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, integrates any recited abstract idea into a practical application (see at least Specification [0006] executing first accumulation processing that includes accumulating, in a storing unit, analysis reports including an analysis item regarding an analysis target and analysis results with respect to the analysis item; executing first extraction processing that includes extracting the analysis item and texts representing the analysis results from each of the analysis reports accumulated; executing first identification processing that includes referring to the storing unit that stores correspondence information in which texts are associated with analysis techniques corresponding to the texts and identifying analysis techniques corresponding to the texts extracted; executing generation processing that includes generating analysis patterns including the analysis items extracted, the texts extracted, and the analysis techniques identified; executing second identification processing that includes identifying first analysis patterns including an analysis technique whose appearance frequency is equal to or lower than a threshold in the analysis patterns generated; executing third identification processing that includes identifying other analysis patterns included in same analysis reports as the first analysis patterns identified and identifying second analysis patterns in which the analysis item and the text are common among the analysis reports including the first analysis patterns identified in the other analysis patterns identified; executing second accumulation processing that includes accumulating, in the storing unit, pattern information in which the analysis technique included in the first analysis patterns identified is associated with the second analysis pattern identified; executing second extraction processing that includes extracting the analysis item and the texts from a new analysis report in response to acceptance of the new analysis report; and  executing output processing that includes referring to the storing unit that stores the pattern information accumulated and identifying an analysis technique corresponding to the second analysis pattern including the analysis item and the text extracted in the second analysis patterns identified and outputting an analysis result of the analysis target based on the analysis technique identified in association with the new analysis report, that provides an improvement in the relevant computer technology (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to particular technological environment (MPEP 2106.05(e)).

Regarding the prior art, none of the prior art of record, taken individually or in
combination teach or reasonably suggest the ordered combination of elements of independent
claims 1, 11, and 12 for the accumulating analysis reports including an analysis item regarding an analysis target and analysis results with respect to the analysis item, extracting the analysis item and texts representing the analysis results from each of the analysis reports accumulated, referring to the storing unit that stores correspondence information in which texts are associated with analysis techniques corresponding to the texts and identifying analysis techniques corresponding to the texts extracted, executing generation processing that includes generating analysis patterns including the analysis items extracted, the texts extracted, and the analysis techniques identified, executing a second identification process identifying first analysis patterns including an analysis technique whose appearance frequency is equal to or lower than a threshold in the analysis patterns generated, executing a third identification process identifying other analysis patterns included in same analysis reports as the first analysis patterns identified and identifying second analysis patterns in which the analysis item and the text are common among the analysis reports including the first analysis patterns identified in the other analysis patterns identified, executing a second accumulation process that includes accumulating pattern information in which the analysis technique included in the first analysis patterns identified is associated with the second analysis pattern identified, executing a second extraction process that includes extracting the analysis item and the texts from a new analysis report in response to 
Chen (US 2003/01495896 A1): Discloses the analyzing of data through iterations to determine patterns but does not disclose the data being analysis techniques, nor the outputting of the information, nor the use of predetermined text patterns. (Paragraphs 114, 119, 57, and 89)
Goodall (US 8090592 B1): Discloses the analysis of specifically various techniques in comparison to each other to aid in determining patterns, but does not disclose multiple iterations, nor the outputting of the information, nor the use of predetermined text patterns. (Column 2 line 59 – Column 3 lines 11; Column 15 line 46 – Column 16 line 13; Column 4 lines 3-18)
Chistyakov (US 2019/0114420 A1): Discloses the output of analysis results as having identified new analysis techniques, but does not disclose multiple iterations, nor the use of predetermined text patterns. (Paragraphs 5 and 368) 
Sadeghi (US 2014/0278448 A1): Discloses a method for the analyzing of text to determining data in texts and documents to organize and analyze them
Oehrle (US 9569729 B1): Discloses a method for assessing organizational characteristics and preventing redundant data, however, it does not teach the assessing of analysis techniques, nor the outputting of information, nor the use of pre-determined sequences for text analysis. (Column 105, lines 42-57; Column 64 lines 26-39)
Bhatia (US 10324965 B2): Discloses a method for analyzing unstructured documents to determine patterns, however, does not disclose pre-determined sequences, analysis of analysis techniques, nor the output new information that falls outside determined information. (Column 6 lines 18-42; Column 8 line 36 – Column 9 line 20)
Suzuki (US 2006/0080361 A1): Discloses a method for processing various document to determine patterns, and outputting the analysis results, however, it does not disclose repeated analysis iterations, nor the use of pre-determine sequences, nor actual analysis of analysis techniques. 
Aikawa (JP 2005/115468 A): Discloses a method for the analyzing of texts in documents and the determinations of patterns from said documents.
Additional prior art found relevant but failing, both individually and in any ordered combination
with the other prior art of record, to teach or reasonably suggest the claimed invention include
the references cited below describing methods of assessing of analysis techniques, nor the outputting of determined patterns and analysis information, nor the use of pre-determined sequences for text analysis.
Akitomi (WO 2017/168524 A1): 
Hakim (US 2015/0302303 A1): Describes a method for the generating of a dynamic database that is updated based on monitored variables, including identifying new actions that can be taken by the user
Segal (US 2015/0039357 A1): Describes a method for an interface of available business resources and connecting those resources to various associated individuals.
Ann L. Buczak (A Survey of Data Mining and Machine Learning Methods for Cyber Security Intrusion Detection): Describes a method of compiling relevant operation information and identifying patterns of similarities between cybersecurity events.
Watanabe (US 2015/0012317 A1)
Andrews (CN 104137128 A)
Vivadelli (US 2008/0109289 A1)
Van Luchen (US 2007/0192279 A1)
Watanabe (JP 2006/215798 A)
Ramseth (EP 10406198 A2)
However, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art would provide for any predictable or reasonable rationale to combine the prior art teachings in order to attempt to render the entire claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624